Case 1:16-cv-00691-LJV-HKS Document 72-1 Filed 09/15/20 Page 1 of 8




                        Exhibit A
      Case
       Case1:16-cv-00691-LJV-HKS
            1:18-cv-00562-LJV-JJM Document
                                  Document72-1
                                           55 Filed
                                               Filed09/10/20
                                                     09/15/20 Page
                                                               Page12ofof78




UNITED STATES DISTRICT COURT
WESTERN DISTRICT OF NEW YORK
_______________________________________

EQUAL EMPLOYMENT OPPORTUNITY                                   DECISION AND ORDER
COMMISSION,
                                                               18-CV-00562-LJV-JJM
                                Plaintiff,
v.

STAFFING SOLUTIONS OF WNY, INC.,

                        Defendant.
_______________________________________

               The Equal Employment Opportunity Commission (“EEOC”) commenced this

action alleging violations of Title VII of the Civil Rights Act of 1964 (“Title VII”), the

Americans with Disabilities Act of 1990 (“ADA”), and the Age Discrimination in Employment

Act of 1967 (“ADEA”). Complaint [1]. 1 Before the court are the parties’ cross-motions [38, 39]

to adopt their competing Case Management Order (“CMO”) proposals. Having considered the

parties’ submissions [27, 28, 35, 36, 38-41, 48, 51, 52] and heard additional argument on April 9

and August 26, 2020 [29, 53], I find that no further submissions are necessary, and adopt the

EEOC’s proposed discovery framework.



                                       BACKGROUND

               In November 2015, Tami Iser filed a Charge of Discrimination against Staffing

Solutions of WNY, Inc. (“Staffing Solutions”). [7], pp. 32-35 of 38 (CM/ECF). As part of its

investigation into that charge, the EEOC imaged Staffing Solutions’ computers and reviewed




1
        Bracketed references are to the CM/ECF docket entries. Unless otherwise indicated, page
references are to numbers reflected on the documents themselves rather than to the CM/ECF pagination.
      Case
       Case1:16-cv-00691-LJV-HKS
            1:18-cv-00562-LJV-JJM Document
                                  Document72-1
                                           55 Filed
                                               Filed09/10/20
                                                     09/15/20 Page
                                                               Page23ofof78




other documents in February 2016 (Joseph Affidavit [38-1], ¶8), 2 which resulted in a November

7, 2017 Determination that “from at least January 1, 2013 through the present, [Staffing

Solutions] engaged in discriminatory practices on the basis of race, sex, age, and disability in

violation of Title VII, the ADA, and the ADEA”. [7], p. 37 of 38 (CM/ECF).

                After conciliation efforts failed, the EEOC commenced this action in May 2018,

alleging ongoing discrimination from 2013 or 2014 (depending on the claimed discrimination)

through the present. See Complaint [1], ¶¶21, 25, 34, 37. Following resolution of Staffing

Solutions’ motion for partial dismissal of the Complaint (EEOC v. Staffing Solutions, 2018 WL

10780966 (W.D.N.Y. 2018), adopted, 2020 WL 1131221 (W.D.N.Y. 2020)), I conducted a

scheduling conference, at which I set some preliminary deadlines and permitted additional

briefing on the parties’ competing proposals [27, 28] concerning the scope and sequence of

discovery. See April 9, 2020 Text Order [30].

                Thereafter, Staffing Solutions circulated a revised proposed CMO [35] and then

filed its motion to adopt that proposal [38], followed by the EEOC’s motion to adopt its

counterproposal [39]. While these motions were under consideration, Staffing Solutions

submitted a letter request on August 20, 2020 [48] seeking leave to make additional submissions

based on purported “new information obtained in discovery”. After hearing from the parties at

the August 26, 2020 conference [53], I took that request under advisement.




2
        The parties sharply dispute the burden the EEOC’s initial investigation placed on Staffing
Solutions. See Faulhaber Affidavit [38-4], ¶6; EEOC’s May 15, 2020 responding letter brief [41], p. 8 n.
7.


                                                   -2-
      Case
       Case1:16-cv-00691-LJV-HKS
            1:18-cv-00562-LJV-JJM Document
                                  Document72-1
                                           55 Filed
                                               Filed09/10/20
                                                     09/15/20 Page
                                                               Page34ofof78




                                           DISCUSSION

               The primary difference in the parties’ proposals ([28-1], [38-2], pp. 2-6 of 59

(CM/ECF)) centers on whether the EEOC is entitled from the outset to conduct discovery to

identify additional claimants for the period from the end of its investigation in February 2016 to

the present. Staffing Solutions contends that “it should be incumbent on the EEOC to first

establish that [it] in fact engaged in discriminatory practices, and that such practices are

continuing”. Staffing Solutions’ April 20, 2020 letter brief [35], p. 2. Consequently, it proposes

a two-phased approach to discovery, with Phase One targeted at determining “whether it is

appropriate for [the EEOC] to identify additional claimants based upon the EEOC’s allegations

of ‘continued’ discrimination or retaliation purportedly occurring after the completion of the

EEOC’s investigation in March 2016 and, if so, the proper scope of the discovery in Phase Two

as to additional claimants and as to the alleged ‘continued’ misconduct engaged in with respect

to such additional claimants”. Joseph Affidavit [38-1], ¶2.

               The EEOC disagrees with this phased approach, contending that since its “claims

for discrimination extend through the present, documents that would allow EEOC to identify

discrimination victims after February 2016 are indisputably relevant”. EEOC’s May 8, 2020

letter brief [39], p. 6. It argues that Staffing Solutions’ phased proposal unduly restricts it to

“cherry-picked” evidence directed to demonstrating that there was no discrimination after

February 2016 that would preclude the identification of additional claimants. Id., p. 4.

               I agree with the EEOC. In employment discrimination cases, “courts favor

‘liberal civil discovery rules,’ giving plaintiffs ‘broad access to employers’ records in an effort to

document their claims’”. Ralph v. Town of Southampton, 2016 WL 3470041, *6 (E.D.N.Y.

2016). This extends to the EEOC’s ability to identify claimants. “[T]he EEOC is not precluded




                                                  -3-
      Case
       Case1:16-cv-00691-LJV-HKS
            1:18-cv-00562-LJV-JJM Document
                                  Document72-1
                                           55 Filed
                                               Filed09/10/20
                                                     09/15/20 Page
                                                               Page45ofof78




from identifying new claimants within the scope of the claims that were investigated, disclosed

and conciliated”, EEOC v. United Parcel Service, 2017 WL 2829513, *9 (E.D.N.Y. 2017),

including “new claimants (whose claims were effectively identical to the claims of the pre-

existing claimants) after filing this action”. EEOC v. United Health Programs of America, Inc.,

213 F. Supp. 3d 377, 403 (E.D.N.Y. 2016).

               However, I must still ensure that the discovery sought by the EEOC is

proportional to the needs of the case and not unduly burdensome to Staffing Solutions. See Fed.

R. Civ. P. (“Rule”) 26(b)(1). According to Staffing Solutions, the EEOC’s discovery proposal

would require it to “devote virtually all of [its] employees and resources to responding to these

requests”, causing it to exhaust the insurance coverage available to pay legitimate claimants and

force it out of business. Staffing Solutions’ Memorandum of Law [38-3], pp. 3-9. While I am

sympathetic to Staffing Solutions’ concerns and have carefully considered them, they appear

overstated.

               Although the EEOC’s proposed CMO [28-1] broadly requires the production of

“all personnel files, papers applications, interview forms, other application materials, emailed

applications, emails with applicants, emails with Defendant’s clients, interview appointments,

job postings, and job orders for the period January 1, 2013 though the present not already

produced” (id., ¶7), it has since sufficiently narrowed the scope of discovery originally sought to

limit the burden on Staffing Solutions’ business. See EEOC’s May 15, 2020 responding letter

brief [41], p. 5 n. 2; EEOC’s May 1, 2020 Request for production of documents [39-3].

               As a result of its prior investigation, the EEOC is familiar with how Staffing

Solutions maintains its records. Based on that familiarity, the EEOC points to five centrally

located records that will allow it to identify any additional claimants. EEOC’s May 8, 2020 letter




                                                -4-
      Case
       Case1:16-cv-00691-LJV-HKS
            1:18-cv-00562-LJV-JJM Document
                                  Document72-1
                                           55 Filed
                                               Filed09/10/20
                                                     09/15/20 Page
                                                               Page56ofof78




brief [39], p. 9. 3 Notably, Staffing Solutions does not dispute the EEOC’s characterization of

how these records are maintained.

                Specifically, the EEOC “believes almost all claimant identification” can come

from Staffing Solutions’ Microsoft Outlook contact records from January 1, 2013 through

present. Id. Since not all applicants were entered into Outlook, the EEOC also seeks paper “I-

9” forms, which are maintained primarily in binders (id., p. 10), and Outlook appointments. Id.,

p. 11. The EEOC further seeks workers’ compensation and drug test records to investigate its

claims of disability discrimination and identify claimants. From its 2016 investigation, the

EEOC knows these records to be centrally stored by Staffing Solutions in binders and a specific

filing cabinet. Id., p. 11 n. 8.

                At the August 26, 2020 conference, the EEOC estimated that the discovery it

seeks to identify any additional claimants can be produced by Staffing Solutions within “a couple

of hours”. 4 That estimate was not contested or refuted by Staffing Solutions. Nevertheless,

Staffing Solutions argues that the EEOC’s attempt to “reconduct” the prior investigation seeks

“access to virtually every document and piece of data maintained by the business for the past

seven years”. Staffing Solutions’ Memorandum of Law [38-3], p. 5. In particular, it points to the

following demand from the EEOC’s May 1, 2020 Requests for Production of Documents [39-3]:

        “33. Documents concerning EEOC Charge Number 520-2016-0001, the
        allegations contained therein, Defendant’s defense to such allegations, and

3
        Under the EEOC’s proposal, once all of the claimants are identified, Staffing Solutions will need
to provide more extensive, but targeted discovery, for the identified claimants. At this point, the EEOC
has identified approximately 71 claimants. Staffing Solutions’ August 24, 2020 letter brief [52], p. 1.
When compared to the size of Staffing Solutions’ database, which contains more than 10,000 individuals,
additional discovery concerning that number of claimants appears manageable. Joseph Affidavit [38-1],
¶14. Moreover, the EEOC has agreed “to bear much of the burden of that production”. EEOC’s May 15,
2020 responding letter brief [41], p. 7.
4
       This is an unofficial chambers transcription made from the digital audio recording of that
proceeding.


                                                   -5-
      Case
       Case1:16-cv-00691-LJV-HKS
            1:18-cv-00562-LJV-JJM Document
                                  Document72-1
                                           55 Filed
                                               Filed09/10/20
                                                     09/15/20 Page
                                                               Page67ofof78




       Defendant’s investigation of such allegations, including documents provided
       to, or received from, EEOC during the investigation of Charge Number 520-2016-0001.
       This includes all responsive documents from January 1, 2013 through present.”

               Staffing Solutions appears to misinterpret that request, which is expressly limited

to a single claimant. To the extent that there is any confusion about the scope of the request, the

EEOC states that it only seeks “a narrow class of documents directly related to Tammi Iser’s

charge of discrimination”, including Staffing Solutions’ internal investigation of the charge, as

well as e-mails concerning the charge, none of which were within the scope of documents

obtained during its 2016 investigation. EEOC’s May 15, 2020 responding letter brief [41], pp. 7-

8.

               The only items that the EEOC seeks which overlap with its prior investigation in

2016 are the Outlook contact records and workers’ compensation forms for that period. EEOC’s

May 8, 2020 letter brief [39], p. 9 n. 7; EEOC’s May 15, 2020 responding letter brief [41], p. 6 n.

4. I accept the EEOC’s representation that not all of the relevant information from these sources

were obtained during its prior investigation. Id. Nor does this request appear to place any

additional burden on Staffing Solutions.

                The scope of discovery sought by the EEOC will also not result in a delay of

“years before [it] would . . . complete its ‘identification’ of additional claimants” as Staffing

Solutions contends. Staffing Solutions’ Responding Memorandum of Law [40], p. 5. The

EEOC’s own proposal limits itself only to a four-month period to review the discovery and

identify any additional claimants. See EEOC’s proposed CMO [28-1], ¶¶7-8.

               Lastly, Staffing Solutions makes much of the fact that through the use of mass

mailings the EEOC “trolls” for claimants, resulting in a “vast majority of claimants either

hav[ing] no claim based on the documentary evidence or at best questionable claims”. [40], pp.




                                                 -6-
      Case
       Case1:16-cv-00691-LJV-HKS
            1:18-cv-00562-LJV-JJM Document
                                  Document72-1
                                           55 Filed
                                               Filed09/10/20
                                                     09/15/20 Page
                                                               Page78ofof78




7-8, n. 8. Staffing Solutions asserts similar arguments in its August 20, 2020 letter [48]

requesting leave to submit further briefing. These are issues for a later stage of the case. I

anticipate that the production contemplated by the EEOC’s proposed CMO will permit it to

accurately identify potential claimants, and Staffing Solutions will have the opportunity to

challenge the merits of their claims.

               Likewise, Staffing Solutions points to the burden created by the EEOC’s

identification of 86 witnesses, including 36 non-claimants, in its Rule 26(a) disclosure, which it

estimates will result in deposition costs of $300,000. Staffing Solutions’ Memorandum of Law

[38-3], pp. 7-8. Staffing Solutions may face difficult decisions on how to most cost-effectively

obtain discovery from the EEOC’s witnesses and the claimants it identifies, but I fail to see how

that burden supplants the EEOC’s right to conduct discovery in order to identify claimants.



                                        CONCLUSION

               For these reasons, Staffing Solutions’ request for leave to submit further briefing

[48] and motion to adopt its CMO proposal [38] are denied, and the EEOC’s motion [39] to

adopt its proposed CMO is granted, except to the extent of the scope of discovery set forth in

paragraph 7. A telephonic conference is scheduled for September 28, 2020 at 11:00 a.m. to set

appropriate deadlines. To access the conference, counsel shall dial 888-808-6929, then access

code 1533000#.

SO ORDERED.

Dated: September 10, 2020

                                                          /s/Jeremiah J. McCarthy
                                                           JEREMIAH J. MCCARTHY
                                                           United States Magistrate Judge




                                                 -7-
